    Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 1 of 22 PageID #: 1

  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ABEL NOEL ZEPEDA OCHOA, individually                                COMPLAINT
  and on behalf of others similarly situated,

                                     Plaintiff,              COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
                   -against-
                                                                         ECF Case
  FAMOUS PIZZA OF JACKSON HEIGHTS
  CORP. (D/B/A ELMHURST FAMOUS
  PIZZA), ELMHURST FAMOUS PIZZA
  CORP. (D/B/A ELMHURST FAMOUS
  PIZZA), and LOUIS ANTONIO

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Abel Noel Zepeda Ochoa (“Plaintiff Zepeda” or “Mr. Zepeda”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Famous Pizza of Jackson Heights Corp. (d/b/a

 Elmhurst Famous Pizza), Elmhurst Famous Pizza Corp. (d/b/a Elmhurst Famous Pizza),

 (“Defendant Corporations”), and Louis Antonio (“Individual Defendant”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Zepeda is a former employee of Defendants Famous Pizza of Jackson

Heights Corp. (d/b/a Elmhurst Famous Pizza), Elmhurst Famous Pizza Corp. (d/b/a Elmhurst

Famous Pizza), and Louis Antonio.

       2.       Defendants own, operate, or control two pizzerias, one is located at 75-12 37th Ave,

Queens, N.Y. 11372 doing business under the name “Elmhurst Famous Pizza,” and the other is
    Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 2 of 22 PageID #: 2

located at 8307 Broadway, Queens, N.Y. 11373 also doing business under the name “Elmhurst

Famous Pizza.

         3.     Upon information and belief, individual Defendant Louis Antonio serves or served

as owner, manager, principal, or agent of Defendant Corporations and, through these corporate

entities, operates or operated the pizzerias as a joint or unified enterprise.

         4.     Plaintiff Zepeda was employed as a pizza maker and a part time delivery worker at

both pizzeria locations.

         5.     Plaintiff Zepeda was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to making pizzas, cutting vegetables, cutting cheese, cutting meats, cooking bacon,

preparing sauce, stocking vegetables and meat, sodas, filling the fridges with soda and cleaning

(hereafter the “non-tipped duties”).

         6.     At all times relevant to this Complaint, Plaintiff Zepeda worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

         7.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Zepeda appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         8.     Further, Defendants failed to pay Plaintiff Zepeda the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

         9.     Furthermore, Defendants repeatedly failed to pay Plaintiff Zepeda wages on a timely

basis.

         10.    Defendants employed and accounted for Plaintiff Zepeda as a delivery worker in their

payroll, but in actuality his duties required a significant amount of time spent performing the non-

tipped duties alleged above.

                                                    -2-
       Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 3 of 22 PageID #: 3

         11.      Regardless, at all relevant times, Defendants paid Plaintiff Zepeda at a rate that was

lower than the required tip-credit rate.

         12.      However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Zepeda’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day 12 N.Y. C.R.R. §146.

         13.      Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Zepeda’s actual duties in payroll records by designating him as a delivery worker

instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff Zepeda at

the minimum wage rate and enabled them to pay him at the tip-credit rate (which they still failed to

do).

         14.      Defendants’ conduct extended beyond Plaintiff Zepeda to all other similarly situated

employees.

         15.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Zepeda and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

         16.      Plaintiff Zepeda now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.




                                                    -3-
     Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 4 of 22 PageID #: 4

        17.      Plaintiff Zepeda seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                    JURISDICTION AND VENUE

        18.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Zepeda’s state law claims under 28

U.S.C. § 1367(a).

        19.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a pizzeria located in this district. Further, Plaintiff Zepeda was employed by Defendants in

this district.

                                                   PARTIES

                                                    Plaintiff

        20.      Plaintiff Abel Noel Zepeda Ochoa (“Plaintiff Zepeda” or “Mr. Zepeda”) is an adult

individual residing in Queens County, New York.

        21.      Plaintiff Zepeda was employed by Defendants at Elmhurst Famous Pizza from

approximately April 2015 until on or about January 19, 2021.

        22.      Plaintiff Zepeda consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                               Defendants

        23.      At all relevant times, Defendants owned, operated, or controlled two pizzerias, one

is Famous Pizza of Jackson Heights Corp. doing business under the name “Elmhurst Famous Pizza,”




                                                   -4-
    Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 5 of 22 PageID #: 5

and the other is Elmhurst Famous Pizza Corp. also doing business under the name “Elmhurst Famous

Pizza.

         24.   Upon information and belief, Famous Pizza of Jackson Heights Corp. (d/b/a Elmhurst

Famous Pizza) is a domestic corporation organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 75-12 37th Ave,

Queens, N.Y. 11372.

         25.   Upon information and belief, Elmhurst Famous Pizza Corp. (d/b/a Elmhurst Famous

Pizza) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 8307 Broadway, Queens,

N.Y. 11373.

         26.   Defendant Louis Antonio is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Louis Antonio is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Louis Antonio

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Zepeda, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

         27.   Defendant operates two pizzerias located in Queens, New York.

         28.   Individual Defendant, Louis Antonio, possess operational control over Defendant

Corporations, possess ownership interests in Defendant Corporations, and control significant

functions of Defendant Corporations.




                                                  -5-
    Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 6 of 22 PageID #: 6

          29.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          30.    Defendant possessed substantial control over Plaintiff Zepeda’s (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiff Zepeda, and all similarly situated individuals, referred to

herein.

          31.    Defendants jointly employed Plaintiff Zepeda (and all similarly situated employees)

and are Plaintiff Zepeda’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

          32.    In the alternative, Defendants constitute a single employer of Plaintiff Zepeda and/or

similarly situated individuals.

          33.    Upon information and belief, Individual Defendant Louis Antonio operates

Defendant Corporations as either alter egos of           himself and/or fails to operate Defendant

Corporations as entities legally separate and apart from himself, by among other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporations as Corporations,

                b) defectively forming or maintaining the corporate entities of Defendant

                   Corporations, by, amongst other things, failing to hold annual meetings or

                   maintaining appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporations for his own benefit as the sole or majority

                   shareholder,

                e) operating Defendant Corporations for his own benefit and maintaining control over

                   these corporations as closed Corporations,

                f) intermingling assets and debts of his own with Defendant Corporations,

                                                   -6-
    Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 7 of 22 PageID #: 7

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                   liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       34.       At all relevant times, Defendants were Plaintiff Zepeda’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Zepeda, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Zepeda’s services.

       35.       In each year from 2015 to 2021, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       36.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

Pizzeria on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiff

       37.       Plaintiff Zepeda is a former employee of Defendants who was employed as a pizza

maker and ostensibly as a part time delivery worker. However, he spent over 20% of each shift

performing the non-tipped duties described above.

       38.       Plaintiff Zepeda seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                    Plaintiff Abel Noel Zepeda Ochoa

       39.       Plaintiff Zepeda was employed by Defendants from approximately April 2015 until

on or about January 19, 2021.

       40.       Defendants employed Plaintiff Zepeda as a pizza maker and ostensibly as a part time

delivery worker.




                                                    -7-
    Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 8 of 22 PageID #: 8

       41.     However, Plaintiff Zepeda was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       42.     Although Plaintiff Zepeda ostensibly was employed as a part time delivery worker,

he spent over 20% of each day performing non-tipped work throughout his employment with

Defendants.

       43.     Plaintiff Zepeda regularly handled goods in interstate commerce, such as Pizzeria and

other supplies produced outside the State of New York.

       44.     Plaintiff Zepeda’s work duties required neither discretion nor independent judgment.

       45.     Throughout his employment with Defendants, Plaintiff Zepeda regularly worked in

excess of 40 hours per week.

       46.     From approximately April 2015 until on or about 2018, Plaintiff Zepeda worked from

approximately 11:00 a.m. until on or about 11:00 p.m., Fridays, Saturdays, Sundays and Mondays

and from approximately 11:00 a.m. until on or about 10:00 p.m., on Tuesdays (typically 59 hours

per week).

       47.     From approximately 2018 until on or about March 2020, Plaintiff Zepeda worked

from approximately 11:00 a.m. until on or about 11:00 p.m., Fridays, Saturdays, and Tuesdays and

from approximately 10:00 a.m. until on or about 11:00 p.m., Wednesdays and Thursdays (typically

62 hours per week).

       48.     From approximately March 2020 until on or about January 19, 2021, Plaintiff Zepeda

worked from approximately 4:00 p.m. until on or about 11:00 p.m., Fridays and Saturdays and from

approximately 10:00 a.m. until on or about 11:00 p.m. or 11:30 p.m., Wednesdays and Thursdays

(typically 40 to 41 hours per week).

       49.     From approximately April 2015 until on or about 2018, Defendants paid Plaintiff

Zepeda his wages in cash.




                                                 -8-
    Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 9 of 22 PageID #: 9

       50.     From approximately 2018 until on or about 2021, Defendants paid Plaintiff Zepeda

his wages in a combination of check and cash.

       51.     From approximately April 2015 until on or about 2018, Defendants paid Plaintiff

Zepeda a fixed salary of $300 per week.

       52.     From approximately 2019 until on or about January 2021, Defendants paid Plaintiff

Zepeda a fixed salary of $424 or $444 per week ($200 to $220 in cash weekly and $448 by check

bi-weekly).

       53.     Plaintiff Zepeda’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       54.     For example, Defendants required Plaintiff Zepeda to work an additional 1 hour past

his scheduled departure time every night, and did not pay him for the additional time he worked.

       55.     Defendants never granted Plaintiff Zepeda any breaks or meal periods of any kind.

       56.     Plaintiff Zepeda was never notified by Defendants that his tips were being included

as an offset for wages.

       57.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Zepeda’s wages.

       58.     Although Plaintiff Zepeda was required to keep track of his time, the time tracking

system did not keep an accurate record of the hours he worked.

       59.     On a number of occasions, Defendants required Plaintiff Zepeda to sign a document,

the contents of which he was not allowed to review in detail.

       60.     In addition, in order to get paid, Plaintiff Zepeda was required to sign a document in

which Defendants misrepresented the hours that he worked per week.

       61.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Zepeda regarding overtime and wages under the FLSA and NYLL.




                                                 -9-
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 10 of 22 PageID #: 10

       62.     Defendants did not provide Plaintiff Zepeda an accurate statement of wages, as

required by NYLL 195(3).

      63.      In fact, Defendants adjusted Plaintiff Zepeda’s paystubs so that they reflected

inaccurate wages and hours worked.

      64.      Defendants did not give any notice to Plaintiff Zepeda, in English and in Spanish

(Plaintiff Zepeda’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      65.      Defendants required Plaintiff Zepeda to purchase “tools of the trade” with his own

funds—including an electric bike, a chain and a lock.

                                 Defendants’ General Employment Practices

      66.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Zepeda (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      67.      Plaintiff Zepeda was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      68.      Defendants’ pay practices resulted in Plaintiff Zepeda not receiving payment for all

his hours worked, and resulted in Plaintiff Zepeda’s effective rate of pay falling below the required

minimum wage rate.

      69.      Defendants habitually required Plaintiff Zepeda to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      70.      Defendants required Plaintiff Zepeda and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.




                                                 - 10 -
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 11 of 22 PageID #: 11

      71.      Plaintiff Zepeda and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      72.      Plaintiff Zepeda’s duties were not incidental to his occupation as a tipped worker, but

instead constituted entirely unrelated general Pizzeria work with duties, including the non-tipped

duties described above.

      73.      Plaintiff Zepeda and all other tipped workers were paid at a rate that was lower than

the required lower tip-credit rate by Defendants.

      74.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Zepeda’s non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      75.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      76.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Zepeda and other tipped workers as tipped employees, and paid them at a rate that was lower than

the required lower tip-credit rate when they should have classified them as non-tipped employees

and paid them at the minimum wage rate.

      77.      Defendants failed to inform Plaintiff Zepeda who received tips that Defendants

intended to take a deduction against Plaintiff Zepeda’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      78.      Defendants failed to inform Plaintiff Zepeda who received tips, that his tips were

being credited towards the payment of the minimum wage.

                                                    - 11 -
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 12 of 22 PageID #: 12

      79.      Defendants failed to maintain a record of tips earned by Plaintiff Zepeda, who worked

as a delivery worker, for the tips he received. Defendants’ time keeping system did not reflect the

actual hours that Plaintiff Zepeda worked.

      80.      Defendants    willfully disregarded       and   purposefully evaded     recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      81.      On a number of occasions, Defendants required Plaintiff Zepeda to sign a document

the contents of which he was not allowed to review in detail.

      82.      Defendants required Plaintiff Zepeda to sign a document that reflected inaccurate or

false hours worked.

      83.      Defendants paid Plaintiff Zepeda his wages in cash and then later combination of

check and cash.

      84.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      85.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Zepeda (and similarly situated individuals) worked,

and to avoid paying Plaintiff Zepeda properly for his full hours worked.

      86.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      87.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Zepeda and other similarly situated former workers.

      88.      Defendants failed to provide Plaintiff Zepeda and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

                                                - 12 -
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 13 of 22 PageID #: 13

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      89.      Defendants failed to provide Plaintiff Zepeda and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      90.      Plaintiff Zepeda brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      91.      At all relevant times, Plaintiff Zepeda and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

                                                  - 13 -
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 14 of 22 PageID #: 14

      92.         The claims of Plaintiff Zepeda stated herein are similar to those of the other

employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      93.         Plaintiff Zepeda repeats and realleges all paragraphs above as though fully set forth

herein.

      94.         At all times relevant to this action, Defendants were Plaintiff Zepeda’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Zepeda (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      95.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      96.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          97.     Defendants failed to pay Plaintiff Zepeda (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      98.         Defendants’ failure to pay Plaintiff Zepeda (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      99.         Plaintiff Zepeda (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      100.        Plaintiff Zepeda repeats and realleges all paragraphs above as though fully set forth

herein.

                                                   - 14 -
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 15 of 22 PageID #: 15

      101.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Zepeda (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      102.     Defendants’ failure to pay Plaintiff Zepeda (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      103.     Plaintiff Zepeda (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      104.     Plaintiff Zepeda repeats and realleges all paragraphs above as though fully set forth

herein.

      105.     At all times relevant to this action, Defendants were Plaintiff Zepeda’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Zepeda, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      106.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Zepeda less than the minimum wage.

      107.     Defendants’ failure to pay Plaintiff Zepeda the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      108.     Plaintiff Zepeda was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      109.     Plaintiff Zepeda repeats and realleges all paragraphs above as though fully set forth

herein.

                                                 - 15 -
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 16 of 22 PageID #: 16

      110.    Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Zepeda overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      111.    Defendants’ failure to pay Plaintiff Zepeda overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      112.    Plaintiff Zepeda was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      113.    Plaintiff Zepeda repeats and realleges all paragraphs above as though fully set forth

herein.

      114.    Defendants failed to pay Plaintiff Zepeda one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Zepeda’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      115.    Defendants’ failure to pay Plaintiff Zepeda an additional hour’s pay for each day

Plaintiff Zepeda’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      116.    Plaintiff Zepeda was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW

      117.    Plaintiff Zepeda repeats and realleges all paragraphs above as though fully set forth

herein.




                                               - 16 -
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 17 of 22 PageID #: 17

      118.     Defendants failed to provide Plaintiff Zepeda with a written notice, in English and in

Spanish (Plaintiff Zepeda’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      119.     Defendants are liable to Plaintiff Zepeda in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      120.     Plaintiff Zepeda repeats and realleges all paragraphs above as though fully set forth

herein.

      121.     With each payment of wages, Defendants failed to provide Plaintiff Zepeda with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      122.     Defendants are liable to Plaintiff Zepeda in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                                                 - 17 -
   Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 18 of 22 PageID #: 18

                              RECOVERY OF EQUIPMENT COSTS

      123.      Plaintiff Zepeda repeats and realleges all paragraphs above as though fully set forth

herein.

      124.      Defendants required Plaintiff Zepeda to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      125.      Plaintiff Zepeda was damaged in an amount to be determined at trial.



                                   NINTH CAUSE OF ACTION

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      126.      Plaintiff Zepeda repeats and realleges all paragraphs above as though set forth fully

herein.

      127.      Defendants did not pay Plaintiff Zepeda on a regular weekly basis, in violation of

NYLL §191.

      128.      Defendants are liable to Plaintiff Zepeda in an amount to be determined at trial.



                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Zepeda respectfully requests that this Court enter judgment

 against Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

                                                  - 18 -
 Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 19 of 22 PageID #: 19

       (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Zepeda and the FLSA Class

members;

       (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Zepeda and the FLSA Class members;

       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Zepeda’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Zepeda and the FLSA Class members;

       (f)     Awarding Plaintiff Zepeda and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Zepeda and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Zepeda;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Zepeda;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Zepeda;

       (k)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Zepeda;

                                               - 19 -
 Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 20 of 22 PageID #: 20

       (l)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Zepeda’s compensation, hours, wages and any deductions or

credits taken against wages;

       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Zepeda;

       (n)     Awarding Plaintiff Zepeda damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiff Zepeda damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiff Zepeda liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiff Zepeda and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (r)     Awarding Plaintiff Zepeda and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.




                                                - 20 -
Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 21 of 22 PageID #: 21

                                       JURY DEMAND

      Plaintiff Zepeda demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

      March 25, 2021                         MICHAEL FAILLACE & ASSOCIATES, P.C.


                                             By:              /s/ Michael Faillace
                                                       Michael Faillace [MF-8436]
                                                       60 East 42nd Street, Suite 4510
                                                       New York, New York 10165
                                                       Telephone: (212) 317-1200
                                                       Facsimile: (212) 317-1620
                                                       Attorneys for Plaintiff




                                              - 21 -
  Case 1:21-cv-01604-BMC Document 1 Filed 03/25/21 Page 22 of 22 PageID #: 22

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       February 16, 2021
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Abel Noel Zepeda Ochoa

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                   16 de Febrero 2021




                           Certified as a minority-owned business in the State of New York
